Case: 17-13194    Date Filed: 01/29/2018   Page: 1 of 2


                                                            [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-13194
                           Non-Argument Calendar
                         ________________________

                   D.C. Docket No. 8:16-cr-00222-MSS-JSS-1

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

FRANK PANNULLO

                                                            Defendant-Appellant.
                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Florida
                        ________________________

                               (January 29, 2018)

Before WILLIAM PRYOR, MARTIN and JILL PRYOR, Circuit Judges.

BY THE COURT:

      The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be enforced
              Case: 17-13194    Date Filed: 01/29/2018   Page: 2 of 2


if it was made knowingly and voluntarily); Williams v. United States, 396 F.3d
1340, 1342 (11th Cir. 2005) (defendant cannot avoid application of an appeal

waiver by recasting a sentencing challenge as an ineffective-assistance-of-counsel

claim).




                                         2